Concurring Opinion by
Mr. Justice Pomeroy:
I concur in the decision of the Court, but solely on the ground that the out-of-court lineup was unconstitutionally suggestive. Commonwealth v. Mackey, 447 Pa. 32, 288 A.2d 778 (1972). Whether or not the in-court identification can be said to have had an independent basis, and hence to have been untainted by the identification procedures that had gone before is not, in my view, answerable on the record now before us. It would be my preference, therefore, as was done in United States v. Wade, 388 U.S. 218, 242 (1967) to “vacate the conviction pending a hearing to determine whether the in-court identification had an independent source.” See Commonwealth v. Spencer, 442 Pa. 328, 333, 275 A.2d 299 (1971); Commonwealth v. Whiting, 439 Pa. 205, 266 A.2d 738 (1970). Since, however, the Court has now mandated a new trial, the determination can be made in the context of a suppression hearing preliminary to the retrial.